Citation Nr: 0032138	
Decision Date: 12/08/00    Archive Date: 12/20/00

DOCKET NO.  94-32 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel

INTRODUCTION

The veteran served on active duty from March 1964 to February 
1967.

This matter came to the Board of Veterans' Appeals (Board) 
from a May 1994 RO decision that denied service connection 
for PTSD.  In March 1997, the Board remanded the case to the 
RO for further development.  In a February 2000 decision, the 
Board denied the claim.  The veteran then appealed to the 
U.S. Court of Appeals for Veterans Claims (Court).  In a July 
2000 joint motion to the Court, the parties (the veteran and 
the VA Secretary) requested that the Board decision be 
vacated, and that the case be remanded.  The Court granted 
the joint motion in a July 2000 order.  


REMAND

The veteran claims he has PTSD as the result of service 
stressors.  The now-vacated Board decision denied the claim 
on the basis that there was no credible supporting evidence 
to show that an alleged service stressor of a non-combat 
veteran actually occurred.  See 38 C.F.R. § 3.304(f).  In 
light of the joint motion and Court order in this case, as 
well as evidence submitted since the now-vacated Board 
decision, it is the judgment of the Board that further 
development of the evidence is warranted.

The file shows that the veteran served in the Marine Corps 
from March 1964 to February 1967 (credited service was 2 
years and about 3 months, and the rest of the time was not 
credited as the veteran was AWOL or confined).  Service 
records show he served in the Dominican Republic from May 3, 
1965 to June 6, 1965, and in Vietnam from September 1965 to 
June 1966.  His occupational specialty was a warehouse worker 
(supply).  His service personnel records reflect no awards or 
decorations reflecting combat service.  

The service medical records show the veteran injured his left 
shoulder in a motor vehicle (a go-cart) accident in Vietnam 
in June 1966.  In November-December 1966 psychiatric 
screening in connection with disciplinary proceedings (after 
several unauthorized absences), it was noted that he had been 
in difficulty with civil authorities since the age of 12 for 
stealing, drinking, destruction of property, and had served 
17 months in a boys' industrial school.  There was no 
evidence of neurosis, psychosis, or thought process 
disturbance; the diagnosis was severe, chronic sociopathic 
personality with inadequacy.  It was recommended that he be 
discharged.  

After service the veteran was treated for depressive neurosis 
with a history of alcoholism at a VA hospital from October 
1970 to January 1971.  During that admission, he submitted 
correspondence to the RO describing his military service and 
his abuse of drugs.  

Later medical records from the 1970s to 1990s show occasional 
nervous complaints.

In October 1993, the veteran was admitted for VA treatment 
and evaluation of possible PTSD.  (During this admission he 
submitted his original claim for service connection for 
PTSD.)  On an October 1993 social worker's survey, he 
described behavioral and adjustment problems in school and 
legal problems including being sent to a reform school for a 
year and a half prior to service.  He described a number of 
poor adjustment problems during service, including fighting, 
going AWOL, and being sent to the brig.  He described alcohol 
and drug use and drug treatment in a prison setting after 
service.  On a December 1993 psychological evaluation, it was 
noted that he had spent time in reform school for stealing 
prior to enlistment in the Marines.  He said that while he 
was in Vietnam he never went more than a few hundred yards 
from where he had arrived in country.  He said he had injured 
his shoulder in a go-cart injury in Vietnam, and recalled 
being humiliated by a senior officer (alternately a general 
or a colonel) because of the nature of his injury in Vietnam.  
He recited a history of alcohol and illicit drug use after 
service, with his last use of marijuana in 1993.  He reported 
that he had been in jails approximately 30 times between 1967 
and 1975 for "fighting with cops and fighting in general."  
The diagnostic impressions on psychological evaluation were 
antisocial personality disorder, paranoid personality 
disorder, and polysubstance abuse in full remission.  The 
psychologist noted PTSD-like symptoms, although that 
condition was not diagnosed.  He was discharged in March 1994 
with diagnoses including PTSD, adjustment disorder of adult 
life, and alcohol dependence in remission.  

In a February 1994 PTSD questionnaire, the veteran claimed 
various stressors in service; all his claimed stressors were 
related to his Vietnam service; there was no mention of his 
service in the Dominican Republic.

Additional VA outpatient treatment records, reports of 
admissions to VA Medical Centers (VAMCs), and VA psychiatric 
evaluations from 1994 and later note a diagnosis of PTSD as 
well as substance abuse, personality disorders, and 
depression.  The veteran's claimed stressors (when brought 
up) were related to his Vietnam service.  At a January 1995 
hearing at the RO and in a letter submitted at the hearing, 
he said he was beaten and picked on by non-commissioned 
officers during training at Camp Lejeune.  In the letter he 
addressed numerous incidents throughout his service career 
and said that he was subjected to sniper fire while serving 
in the Dominican Republic.

In an April 1997 statement, the veteran described claimed 
stressors for PTSD.  He made reference to Vietnam related 
incidents, and did not mention the Dominican Republic.

In response to the RO's attempt to verify the veteran's 
claimed stressors, the Marine Corps reported on May 1997 that 
unit diaries from the veteran's company did not show any 
accidental injury and that anecdotal incidents described by 
the veteran were not researchable.  

On a September 1997 VA examination for PTSD, the veteran 
reported an incident when he was beaten in boot camp and 
reported claimed stressors related to his Vietnam service; he 
did not mention the Dominican Republic.  The VA psychiatric 
examiner commented that the veteran did not meet the criteria 
for a diagnosis of PTSD.  

Clinical records from a VA mental health clinic in 1998 note 
PTSD and a personality disorder. 

The above-summarized evidence was on file at the time of the 
now-vacated February 2000 Board decision which denied service 
connection for PTSD.

In a subsequent April 2000 letter to his attorney, the 
veteran indicated he was responding to a request for him to 
describe his experiences when he was sent to Santo Domingo, 
Dominican Republic, during service.  The veteran stated to 
his attorney that he was the first person to ask about Santo 
Domingo.  In his letter, the veteran alleged that he was 
subjected to sniper fire while serving in the Dominican 
Republic in 1965.  He said that he was under orders not to 
fire his weapon unless given specific instructions.  He 
claimed one incident in which he was ordered to pick up 
garbage in the street, but he came under sniper fire and took 
cover.  He said that he was threatened with a court marshal 
for refusing to pick up the garbage.  The veteran went on to 
describe other alleged experiences in the Dominican Republic.

The file shows that in May 2000 the veteran's attorney 
obtained copies of a narrative summary and portions of staff 
journals of the 1st Battalion, 8th Marines, for the period 
from May to June 1965 (when the veteran was in the Dominican 
Republic).  These records reflect that the batallion 
experienced occasional sniper fire during that time.  
However, only 27 individuals were recommended for awards 
(most of which were combat awards).

The July 2000 joint motion (authored by the veteran's 
attorney) to the Court makes reference to Vietnam stressors 
(including an incident in which the veteran injured his 
shoulder in a go-cart accident) and also states that the 
Board should consider stressors experienced by the veteran in 
Santo Domingo. 

In October 2000 written argument to the Board, the veteran's 
attorney argued that the veteran had PTSD due to stressors 
while serving in the Dominican Republic.  The attorney 
submitted recently obtained information concerning such 
service, including an undated (but apparently recent) report 
from Eric M. Gerdeman, Ph.D.

An attachment to Dr. Gerdeman's report indicates he retired 
as a VA psychologist in early 2000 and his clinical interest 
was in PTSD.  It appears he is doing consulting work in this 
field, and that he did not actually examine the veteran but 
made an evaluation based on written documents supplied to 
him.  Dr. Gerdeman referenced various records he had 
reviewed.  He said he disagreed with the September 1997 VA 
psychiatric examination which found that the veteran did not 
meet the criteria for a diagnosis of PTSD.  In his report, 
Dr. Gerdeman diagnosed the veteran as having PTSD and stated 
that such was due to military experiences in the Dominican 
Republic.  

As can be seen by the chronology in this case, the veteran 
has recently shifted his allegations of service stressors 
away from alleged Vietnam stressors and to alleged stressors 
while briefly serving in the Dominican Republic.  In the 
judgment of the Board, further development of the evidence is 
warranted with respect to the latest stressor allegations, 
and additional medical evidence should be obtained including 
a new VA examination to diagnose or rule out PTSD.

In view of the foregoing, the case is remanded for the 
following action:  

1.  The RO should ask the veteran to 
identify all sources of VA or non-VA 
psychiatric examination and treatment 
since 1998, and the RO should then obtain 
copies of the related medical records.  
The RO should also ask the veteran 
whether he was ever personally examined 
by Dr. Gerdeman. 

2.  The RO should forward the veteran's 
April 2000 statement and copies of 
service personnel records and unit 
records (narrative summary and portions 
of staff journals of the 1st Battalion, 
8th Marines) to the office of the 
Commandant of the Marine Corps, and that 
office should be requested to research 
and attempt to verify the veteran's 
alleged Dominican Republic stressors.  
The Marine Corps should be asked to 
indicate whether the veteran was among 
those who received a combat decoration 
for Dominican Republic service, or 
whether there is other information that 
he engaged in combat while there.  If the 
veteran had no combat service, the Marine 
Corps should indicate whether there is 
information showing the veteran's 
personal involvement in the claimed 
stressor episodes while he was in the 
Dominican Republic.

3.  Thereafter, the veteran should 
undergo a VA psychiatric examination to 
diagnose or rule out PTSD, in accordance 
with the criteria of DSM-IV.  The claims 
folder must be provided to and reviewed 
by the examiner, and the examination 
report should indicate that such has been 
accomplished.  All psychiatric disorders 
should be diagnosed.  If PTSD is 
diagnosed, the doctor should clearly 
identify the claimed events which are 
considered stressors supporting the 
diagnosis, and the doctor should fully 
explain why the stressors are considered 
sufficient under DSM-IV.

4.  Thereafter, the RO should review the 
claim for service connection for PTSD.  
If the claim remains denied, then a 
supplemental statement of the case should 
be issued to the veteran and his 
representative, and they should be given 
an opportunity to respond.  Then, the 
case should be returned to the Board for 
further appellate review.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	L. W. TOBIN
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

